Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Application Status
This application is a CON of US patent application 14/776,532, filed on 09/14/2014, which is a 371 of PCT/US14/29589, filed on 03/14/2014.
Claims 1, 14-17, 20-25, 27-29, 38, 43 and 45 are currently pending in this patent application.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 07/22/2021), Applicants filed a response, and an amendment on 01/24/20222, amending claims 1, 17, 20-25, 27-29, 38, and 43, and canceling claims 34, 37, and  41 is acknowledged. 
Claims 1, 14-17, 20-25, 27-29, 38, 43 and 45 are present for examination.
Applicants' arguments filed on 01/24/20222, have been fully considered and are deemed persuasive to overcome all of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Withdrawn-Claim Rejections - 35 USC § 112, Second Paragraph
	
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The previous rejection of Claims 17 and 38 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The previous rejection of Claims 17 and 38 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 
The previous rejection of Claims 27, 29 and 41 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

Withdrawn-Claim Rejections - 35 USC § 112(b)
	
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The previous rejection of Claims 17 and 38 under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 


Withdrawn-Claim Rejections – pre-AIA  35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in

forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

Claims 1, 14-17, 20-25, 27-29, 34, 37-38, 41, 43 and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mayo et al. (Method for the generation of proteins with new enzymatic function, US PGPUB 2002/0183937, publication 12/05/2002, see IDS) in view of Chen et al. (Computational design of glutamate dehydrogenase in Bacillus Subtilis natto. J Mol Model (2013), 19: 1919-1927, Epub 01/22/2013) and Tiwari et al. (Computational approaches for rational design of proteins with novel functionalities. Computational and Structural Biotechnology Journal, (2012), 2(3): page 1-13), is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Brendan Leigh Roach on 02/28/2022. 


Amend the claim(s) as shown below:
1. (Currently amended) A method for making a protein having an enzymatic activity, the method comprising:
(a) obtaining a template structure of a template protein having the enzymatic activity, wherein the template protein is a dehydrogenase;
(b) preparing a functional site description based on the template structure, wherein the functional site description comprises (i) amino acid identities for each functional site amino acid residue, (ii) rotameric states for each functional residue, (iii) rotameric states for each ligand, and (iv) geometric placement of the functional residues with respect to said ligand;
(c) computationally selecting, from a database of amino acid sequences, one or more amino acid sequences having structural homology and/or sequence homology to the template protein;
(d) providing a structural model for each of the computationally selected one or more amino acid sequences;
(e)  selecting, based on an evaluation of the computationally selected one or more amino acid sequences, at least one amino acid sequence that satisfies the prepared functional site description, the evaluation including computationally docking ligand(s), substrate(s), transition state(s), or reaction product(s) relating to the enzymatic activity; and
(f) recombinantly expressing and confirming the enzymatic activity for one or more of the selected at least one amino acid sequence, thereby making the protein having the enzymatic activity,
wherein the enzymatic activity is dehydrogenase activity.

.

Allowable Subject Matter
	Claims 1, 14-16, 20-25, 27-29, 43 and 45 are allowed.


Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:  The applicant has claimed a method for making a protein having an enzymatic activity, the method comprising: (a) obtaining a template structure of a template protein having the enzymatic activity, wherein the template protein is a dehydrogenase; (b) preparing a functional site description based on the template structure, wherein the functional site description comprises (i) amino acid identities for each functional site amino acid residue, (ii) rotameric states for each functional residue, (iii) rotameric states for each ligand, and (iv) geometric placement of the functional residues with respect to said ligand; (c) computationally selecting, from a database of amino acid sequences, one or more amino acid sequences having structural homology and/or sequence homology to the template protein; (d) providing a structural model for each of the computationally selected one or more amino acid sequences; (e)  selecting, based on an evaluation of the computationally selected one or more amino acid sequences, at least one amino acid sequence that satisfies the prepared functional site description, the evaluation including computationally docking ligand(s), substrate(s), transition state(s), or reaction product(s) relating to the enzymatic activity; and (f) recombinantly expressing and confirming the enzymatic activity for one or more of the selected at least one amino acid sequence, thereby making the protein having the enzymatic activity, wherein the enzymatic activity is dehydrogenase activity. The prior art does not teach a method for making a protein having an enzymatic activity, the method comprising: (a) obtaining a , wherein the template protein is a dehydrogenase; (b) preparing a functional site description based on the template structure, wherein the functional site description comprises (i) amino acid identities for each functional site amino acid residue, (ii) rotameric states for each functional residue, (iii) rotameric states for each ligand, and (iv) geometric placement of the functional residues with respect to said ligand; (c) computationally selecting, from a database of amino acid sequences, one or more amino acid sequences having structural homology and/or sequence homology to the template protein; (d) providing a structural model for each of the computationally selected one or more amino acid sequences; (e)  selecting, based on an evaluation of the computationally selected one or more amino acid sequences, at least one amino acid sequence that satisfies the prepared functional site description, the evaluation including computationally docking ligand(s), substrate(s), transition state(s), or reaction product(s) relating to the enzymatic activity; and (f) recombinantly expressing and confirming the enzymatic activity for one or more of the selected at least one amino acid sequence, thereby making the protein having the enzymatic activity, wherein the enzymatic activity is dehydrogenase activity, in view of current examiner’s amendment, amendments filed with the response and persuasive arguments. A standard search did not produce any prior art that suggests or teaches the claimed invention.  The claimed invention is novel and nonobvious over the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00 AM-5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656